UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 16-2536
                                    _____________

                                CHRISTINE BERNAT,
                                              Appellant

                                            v.

STATE OF NEW JERSEY DEPARTMENT OF CORRECTIONS; WILLIAM HAUCK,
 administrator of the Edna Mahan Correctional Facility for Women; ERICK MELGAR,
   all individually and in their capacity as a current and/or State Correctional Officer;
 JANETTE BENNETT, all individually and in their capacity as a current and/or former
 State Correctional Officer; ALFRED E. SMALLS, all individually and in their capacity
      as a current and/or former State Correctional Officer; JEFFREY S. ELLIS, all
 individually and in their capacity as a current and/or former State Correctional Officer;
 LANCE K. JOHNSON, all individually and in their capacity as a current and/or former
         State Correctional Officer; JOHN DOE 1-10; JOHN DOE ENTITY 1-10
                                      _____________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 12-cv-02649)
                     District Judge: Honorable Michael A. Shipp
                                    _____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 8, 2017

          Before: CHAGARES, VANASKIE, and FUENTES Circuit Judges.

                                  (Filed June 20, 2017)
                                     ____________

                                 JUDGMENT ORDER
                                    ____________

      Following the District Court’s grant of summary judgment on October 28, 2015 as

to defendants State of New Jersey Department of Correction, William Hauck, Jeffrey S.
Ellis, and Lance K. Johnson and entries of stipulations of dismissal as to defendants

Alfred E. Smalls and Erick Melgar on April 19, 2016, plaintiff Christine Bernat filed this

appeal.

       Bernat requested entry of default against defendant Jannette Bennett earlier in the

litigation, on October 24, 2013. The clerk entered default as to Bennett the following

day. However, no default judgment was ever entered as to Bennett.

       This Court requested supplemental briefing from the parties. The parties agreed

that final judgment had not been entered against Bennett. Counsel for appellees also

argued that the stipulations of dismissal as to Smalls and Melgar were not with prejudice

and thus also do not constitute final judgments.

       Having reviewed the record below, the Court agrees that there is no final judgment

as to Bennett and, thus, this Court lacks jurisdiction under 28 U.S.C. § 1291 and will

dismiss the appeal on that basis. The Court declines to make a ruling as to the finality of

the claims against Smalls and Melgar as it is not necessary for the dismissal at this time.

Accordingly, it is hereby ORDERED and ADJUDGED by this Court that this appeal is

dismissed for lack of jurisdiction. The parties are to bear their own costs.

                                                   BY THE COURT:

                                                   s/Michael A. Chagares
                                                   Circuit Judge
ATTEST:


s/ Marcia M. Waldron
Clerk

Dated: June 20, 2017